DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/26/2021 and 11/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites in part “A multiband multiple input multiple output (MIMO) dual polarised antenna assembly arranged in a nested arrangement, comprising: a ground plane; dual polarised lower band antenna elements mounted to the ground plane and located proximal to peripheral sides of the ground plane, the location of the lower band antenna elements defining a lower band peripheral boundary; dual polarised upper band antenna elements mounted to the ground plane and nested within the lower band peripheral boundary; an upper feeding network configured to connect opposing pairs of lower band radiating elements of the dual polarised lower band antenna elements and feed the lower band antenna elements, the upper feeding network being located within the lower band peripheral boundary; and a lower feeding network positioned below the upper feeding network and is configured to feed the dual polarised lower band antenna elements via the upper feeding network using a pair of ultra-wideband duplexers.”  
 	The Examiner believes the underlined section above to feed the dual polarised lower band antenna elements should instead read to feed the dual polarised upper band antenna elements.  This interpretation appears to be consistent with the Specification at paragraph 0079 and Figure 13.  Dependent claims do not clarify and are likewise rejected.  

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a multiband multiple input multiple output (MIMO) dual polarised antenna assembly arranged in a nested arrangement, comprising: a ground plane; dual polarised lower band antenna elements mounted to the ground plane and located proximal to peripheral sides of the ground plane, the location of the lower band antenna elements defining a lower band peripheral boundary; dual polarised upper band antenna elements mounted to the ground plane and nested within the lower band peripheral boundary; an upper feeding network configured to connect opposing pairs of lower band radiating elements of the dual polarised lower band antenna elements and feed the lower band antenna elements.  
 	Bi (US 2014/0145896) and Shan (US 2020/0076079) are all cited as teaching some elements of the claimed invention including a multiband multiple input multiple output (MIMO) dual polarized antenna, a ground plane, lower band antenna elements, and upper band antenna elements. 
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845